Citation Nr: 1400883	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-45 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active military service from September 1997 to September 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The above stated issue was previously remanded in June 2011 and April 2013 for additional development.  For the reasons discussed below, the Board finds that further development is required for the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the April 2013 remand, the Board directed that the Veteran be afforded a video conference hearing pursuant to the Veteran's March 2013 request.  Consistent with the remand, a video conference hearing was scheduled to take place in December 2013, to be attended by the Veteran from a VA RO Out Base Service Center in West Palm Beach, Florida.  In a letter received from the Veteran two weeks before the scheduled hearing, the Veteran advised that he had relocated to South Carolina, and asked that VA reschedule the video conference hearing, to be held at a more convenient location in South Carolina.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules video conference hearings, a remand of this matter to the RO for the requested Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The Appeals Management Center (AMC) should schedule the Veteran for a new video conference hearing, to be held at the VA RO in Columbia, South Carolina or other appropriate location consistent with the provisions of 38 C.F.R. § 20.705.  AMC should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



